Citation Nr: 0506829	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from a cerebrovascular accident 
incurred after a January 2002 surgery in a VA hospital.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from September 1968 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151.  

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to claims filed prior to the effective date.  Pub. L. No. 
104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the 
appellant's 38 U.S.C.A. § 1151 claim was filed in February 
2002, the amended statute must be applied.  Id.


FINDINGS OF FACT

1.  The appellant underwent reconstructive surgery to repair 
left mandible osteoradionecrosis at a VA hospital in January 
2002.

2.  On the first post-operative day, the appellant suffered 
an acute cerebrovascular accident (CVA) of the left parietal 
lobe at the vertex.

3.  In June 2002, the appellant demonstrated stroke residuals 
of right hand weakness and loss of sensation.

4.  The post-operative CVA was not proximately caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA health care providers who treated 
him in January 2002; it was an event reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of surgery 
at a VA hospital in January 2002 have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service connected.  38 U.S.C.A. § 1151.  (There are some 
qualifications to this rule that will be explained below.)  
The appellant alleges that he incurred additional disability 
that was caused by the clinical procedures performed by VA 
health care providers in January 2002.  

The evidence of record reveals that, in January 2002, the 
appellant underwent left mandible reconstruction surgery in 
the area where there was osteoradionecrosis due to tonsil 
cancer therapy in a VA hospital.  

Review of the medical evidence of record reveals that the 
January 2002 operating room note indicates that appellant 
tolerated the procedure with no complications or untoward 
findings during the operation.  He was transferred from the 
operating room to the surgical intensive care unit with 
spontaneous respirations and stable vital signs.  In the 
early morning hours of post-operative day one, the appellant 
was noted to have right-sided facial weakness and paresis of 
the right upper extremity, as well as expressive aphasia.  A 
computerized tomography (CT) scan of the head confirmed an 
ischemic CVA in the left parietal area.  The signs and 
symptoms began to resolve within 12-24 hours and his speech 
and facial nerve function began to improve.  Carotid Doppler 
studies showed no obstructive lesions and there was no 
evidence of an embolic event.  The appellant was discharged 
three weeks later with no physical limitations.

An April 2002 VA neurology outpatient clinic note shows that 
the appellant had developed a large vessel CVA that resulted 
in right hemiplegia and expressive aphasia in January 2002.  
The appellant subsequently regained full use and sensation of 
his right side and almost 100 percent of his speech.  The 
appellant reported numbness and weakness that was confined to 
his right upper extremity.  It was noted that, although the 
appellant's symptoms were almost completely resolved, he 
continued to have episodes of transient numbness and weakness 
that at least partially resolved.  The appellant was thought 
to be having transient ischemic attacks (TIAs) and the 
etiology of these insults was unclear.  The possibilities for 
these included cardiac, hyper-coagulative state and 
atheroembolic.  The appellant was noted to have two known 
risk factors for CVA - smoking and prior CVA.

In June 2004, the appellant underwent a medical examination 
for a Disability Determination Service (DDS).  The appellant 
told the examiner that, despite extensive investigations, it 
had not been found out why he had a stroke.  The appellant 
had a significant history of smoking two packs of cigarettes 
per day for 32 years; he quit after his cancer diagnosis 
(1996) and restarted in 1998.  On physical examination, the 
appellant's speech was understandable and he answered 
questions appropriately.  The right arm had normal muscle 
tone with slightly increased reflexes.  The right lower 
extremity had increased tone and mild hyperreflexia.  Sensory 
testing revealed intact sensations except for the right hand 
where touch and pinprick were slightly less.  The right grip 
was weak.  He was able to ambulate well.  The examiner noted 
that the appellant had recovered from the stroke to a large 
extent.  

The evidence of record includes a VA medical opinion dated in 
May 2002.  The reviewing surgeon stated that the post-
operative stroke suffered by the appellant could not be 
attributed to carelessness, negligence, error in judgment, or 
fault on the part of VA.  The surgeon stated that post-
operative cerebrovascular event is a known complication, 
albeit uncommon, after head and neck surgery.  The incidence 
is even higher in patients (such as the appellant) with 
previous high-dose radiation therapy to the neck for cancer.  
The reviewer stated that the operation was conducted 
appropriately and said that the lack of a CVA within the 
first 12 hours was evidence that the stroke could not be 
directly attributed to any carelessness or negligence during 
the operation.  The surgeon further stated that the appellant 
provided preoperative consent and was informed of the risks 
and benefits of the planned procedures even though stroke was 
not specifically stated on the consent form or in the 
preoperative note.  The reviewer opined that the complication 
was unfortunate but an unpreventable event.

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.  In this case, the 
appellant's claim was filed after October 1, 1997, in 
February 2002, and thus, the claim must be adjudicated under 
only the current version of 38 U.S.C.A. § 1151, which 
provides that a showing of fault on the part of VA is 
required.

As amended, 38 U.S.C.A. § 1151 (West 2002) provides that 
compensation under chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was --

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

In this case, the Board initially notes that the evidentiary 
assertions by appellant as to the 38 U.S.C.A. § 1151 claim 
are beyond the competence of the person making the 
assertions.  The written statements of the appellant and the 
statements of his representative to the effect that any of 
the appellant's claimed pathology is causally connected to 
treatment he received at a VA facility in January 2002 are 
not probative as there is no evidence in the record that the 
appellant or his representative has any medical knowledge or 
expertise to render such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In regard to the appellant's current residuals from the post-
operative CVA, clinical and surgical procedures, such as the 
resection and reconstruction of the osteoradionecrosis area 
of the left mandible with multiple odontectomy and 
alveoloplasty surgery performed in January 2002, even when 
done under the usual circumstances, involve some degree of 
calculated risk.  It appears that despite the exercise of 
appropriate precautions and professional skill, the appellant 
experienced a CVA post-operatively.  The fact that the 
appellant experienced a post-operative CVA does not, however, 
establish that there was carelessness, accident, lack of 
proper skill or error of judgment.  Not one of the clinical 
or surgical procedures has been shown to have been performed 
other than in accordance with approved clinical practices and 
the symptoms experienced by the appellant are not shown to be 
other than within the known risks of approved medical care 
properly administered.  This was the uncontradicted 
conclusion of the VA examiner.  Additionally, the appellant's 
smoking history was a risk factor for a CVA.  There is no 
medical opinion evidence supporting the veteran's contention 
that the post-operative CVA resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care.

The Board finds that the competent medical evidence of record 
does not establish that there was carelessness, negligence, 
accident, lack of proper skill or error of judgment on the 
part of any of the VA hospital personnel.  Additionally, 
there was no event not reasonably foreseeable that resulted 
in additional disability.  The VA reviewer specifically noted 
that, while uncommon, a postoperative CVA was a known 
complication.  It is the decision of the Board that the 
appellant is not shown to have additional disability that was 
incurred as the result of hospitalization or treatment within 
the purview of the provisions of 38 U.S.C.A. § 1151 (West 
2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
disability claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his 38 U.S.C.A. § 1151 claim in the 
June 2002 rating decision and in the July 2002 Statement of 
the Case.  In addition, the SOC included the text of 
38 C.F.R. § 3.159.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant's VA medical 
records have been associated with the claims file and the 
appellant was afforded a VA medical review with opinion.  
Social Security Administration records have also been 
associated with the claims file.  The appellant was informed 
about the provisions of 38 C.F.R. § 3.159 in the July 2002 
SOC.  In April 2004, the appellant was informed that he could 
submit additional evidence to the Board; no more evidence was 
thereafter submitted.  Therefore, there is no duty to assist 
that was unmet.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability due to a CVA as a result of medical 
treatment rendered by VA in January 2002 is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


